Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 13-14, 17-25, and 29-36 are pending.

2.  Applicant’s IDSs, filed 7/20/2020 and 2/8/2021, are acknowledged and have been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


4. Claims 1, 13-14, 17-25, and 29-36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163).  A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at1568-69).
a mimetope immobilized to a solid support. 
The claims accordingly encompass the immobilized mimetopes which bind to the specified antibodies. 
The specification using phage display libraries to identify a single mimetope that binds to the antibody, natalizumab (example 1). No structure is provided for the isolated mimetope other than that it “is chemically synthesized with an N-terminal acetyl modification and a disulfide bride between cysteines 2 and 10 or cysteines 8 and 16 by a contract peptide manufacturer”. 
Murray (Analytical Biochemistry 296, 9-17 (2001) teaches that in the context of peptide mimetic ligands for paratope-specific purification of monoclonal antibodies (title) substitution of a single amino acid can have a dramatic effect on binding of the peptide to an antibody (p. 12). In addition, Murray teaches that although phage display libraries provide a huge resource for epitope analysis and identification of mimetopes, using the sequences derived directly as useful affinity ligands for antibody purification purposes is not trivial (p. 15, 2nd ¶).
Accordingly, while it was known in the art how to screen for peptide mimetopes which bind to antibodies and in fact many types of mimetopes were known in the art, one of skill in the art would not recognize applicant as being in possession of the entire genus of mimetopes immobilized to a solid support in a method of binding one of the specified known antibodies to said mimetope and eluting the antibody as encompassed by the current claims. As noted by Murray above, even single amino acid substitutions among mimetopes can have significant effects on antibody binding and using even identified mimetopes of antibody purification is not trivial. Given the lack of disclosure of the single mimetope described in addition to any correlation between a disclosed mimetope structure with other mimotopes which might or might not bind to one of the specified antibodies, one of skill in the art would not recognized applicant as being in possession of the invention as claimed.
Applicant’s arguments were fully considered but were not considered persuasive.
Applicant asserts that the specification provides multiple examples of monoclonal antibodies which may be used in the described methods (citing ¶s38-40) and that the specification provides a specific example of immunoaffinity-based purification of natalizumab using a natalizumab-specific memetope (citing ¶63).
This argument was not considered persuasive because as stated supra, the specification does not provide a structure of the natalizumab-specific mimetope. Furthermore, even if applicant were to point to a specific structure disclosed, the specification does not disclose how such a structure would be indicative of other 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1, 13, 19, 25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469).

With respect to base claim 1, step (a), Casey teaches coupling an epitope mimetope to an affinity resin for the purifying antibodies (Summary; p. 113, 1st full ¶; p. 119, section 3.8). Casey teaches contacting antibodies from human serum (starting material) with a peptide mimetope coupled to an affinity resin (“a mimetope immobilized to the solid support”) (Summary; p. 115, section 2.3; p. 120, section 3.9).  

With respect to step (b), Casey teaches eluting the antibody with an elution buffer (altering the conditions of the matrix to unbind the antibody from the mimeotope immobilized to the solid support) (p. 115, section 2.4; p. 120, section 3.9). The conditions are considered to be “altered” because Casey teaches that the elution buffer is 0.1 M glycine, pH 2.2 (solvent condition is p) whereas the prior wash buffer used has a different pH (p. 115, section 2.4). 

Claim 19 is included because Casey teaches that peptides from a 20-residue library were chosen (p. 112, lines 8-9).

Claim 25 is included because Casey teaches identification of the mimetope via phage display (abstract). 

Claim 29 is included because Casey teaches equilibration of the affinity purification column with 10 CV PBS, which is considered the “binding buffer” (p. 120, section 3.9). While Casey does not specifically teach that the equilibration buffer is “to optimize binding of the antibody to the mimetope immobilized to the solid support” it is a general 

Claim 30 is included because Casey teaches adding a wash buffer prior to elution (p. 115, 2.4). While Casey does not specifically teach that the wash is “to remove components of the starting material that have not bound to the mimetope immobilized to the solid support” it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Since the office does not have a laboratory to test the wash, it is applicant’s burden to show that the wash would not remove components of the starting material that have not bound to the immobilized mimetope recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Claims 31-32 are included because Casey teaches eluting the bound antibodies with 10 ml of elution buffer (p. 120, section 3.9). Casey teaches that the elution buffer is 0.1 M glycine, pH 2.2 (solvent condition is p) whereas the prior wash buffer used has a different pH (p. 115, section 2.4). Accordingly, the solvent conditions are considered to have been changed.  

With respect to base claim 1, step (a), Smith teaches linking a synthetic peptide to beaded agarose as a mimetope affinity chromatography matrix (abstract). Smith teaches liking the peptide mimetopes to beaded agarose (solid support) and loading antibody solutions (p. 18, section 2.5; p. 20, section 3.2). The antibody is considered to bind to the mimetope immobilized solid support because Smith teaches that it was later eluted in step (b) below. 

With respect to step (b), Smith teaches a gradient elution of the antibody using a linear gradient of NaSCN which is different from the prior wash conditions and is considered “altering the conditions of the matrix to unbind the antibody from the mimetope immobilized to the solid support” (sections 2.5.2, 3.2)

Claim 13 is included because Smith as noted supra teaches that the agarose (solid support) was beaded. 

Claim 19 is included because Smith teaches linking a 12 amino acid synthetic peptide to the beaded agarose (abstract) (p. 112, lines 8-9).



Claim 30 is included because Smith teaches adding a wash buffer prior to elution (p. 18, section 2.5.2). While Smith does not specifically teach that the wash is “to remove components of the starting material that have not bound to the mimetope immobilized to the solid support” it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Since the office does not have a laboratory to test the wash, it is applicant’s burden to show that the wash would not remove components of the starting material that have not bound to the immobilized mimetope recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Claims 31-32 are included because Smith teaches elution of the antibody. (p. 18, section 2.5.2). Smith teaches that the elution is with a gradient elution of NaSCN which is a different condition from the prior wash buffer. Accordingly, the solvent conditions are considered to have been changed.  

Claim 33 is included because NaSCN is a reducing agent, as evidenced by Exhibit A (Smithies, abstract). 

Differences with claimed invention
The prior art teachings differ from the claimed invention in the recitation that the antibody is selected from rituximab as base claim 1.

Wang teaches that affinity column based on epitope peptide or mimotope for antibody purification by coupling epitope peptide or mimotope to the solid phase support have advantages with respect to low cost and more stable chemistry for immobilization. Wang further teaches a peptide that is coupled to the solid phase support to make an affinity column which can be used for Rituximab purification (¶64). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the antibodies taught by Casey or Smith with rituximab as taught by Wang. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because using affinity chromatography w/ peptide mimotopes for the purification of ritixumab was known in the art, and there would be a reasonable expectation of success given the teachings of Wang that such affinity purification could be used for the purification of rituximab. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that the prior art references do not teach that the antibody is for example rituximab. However, substituting rituximab as a target antibody would be obvious in view of Wang as discussed supra. Note that as applicant’s arguments for the other dependent claims mirrors applicant’s arguments for the claims under this heading, the examiner’s rebuttal will not be repeated below. 

7.  Claims 1, 13, 19-20, 25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469), as applied to claims 1, 13, 19, 25, and 29-33 above, and further in view of Sahin et al. (WO 2017/008844, IDS Ref of 7/9/2018).

The prior art teachings of Casey, Smith and Wang are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the mimetope which is immobilized to the solid support includes a disulfide bridge (claim 20). 

Sahin teaches the use of a mimetope for anti-CD3 alpha antibody purification (abstract; p. 3, lines 6-11; p. 8, lines 15-24). 

With respect to base claim 1, step (a) Sahin teaches contacting a sample that includes a CD3 binding agent with an immobilized peptide mimotope which can be used in the context of affinity chromatography (p. 8, lines 17-19; claim 27)

With respect to step (b), Sahin teaches eluting/separating the CD3 binding agent/antibody complexes from other components of the sample (p. 8, lines 19-20; claim 27)

With respect to claim 19, Sahin teaches the peptide mimotope of CD3m which comprises an amino acid sequence of 10 amino acids (p. 3, lines 10-11). 

With respect to claim 20, Sahin teaches that in one embodiment the peptide mimotope is stabilized by cyclization via a disulfide bridge (p. 6, lines 1-5). 

With respect to claim 25, Sahin teaches identification of the peptide mimotpoes via phage display (p. 2, line 25). 

With respect to claim 30, Sahin teaches washing the affinity chromatography to separate off unwanted compounds such as impurities (p. 8, lines 22-23). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of an immobilized mimotope for antibody binding as taught by Casey or Smith, a disulfide bridge for immobilizing the mimetope to a solid support. 

Those of skill in the art would have had reason to do so because Sahin teaches that peptide mimotopes can be stabilized by covalent modification and that preferably the modification is a cyclization via a disulfide bridge between cysteine residues of the peptide mimotope (p. 6, lines 1-4). The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 1, 13, 19, 22-25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469), as applied to claims 1, 13, 19, 25, and 29-33 above, and further in view of Profy et al. (EP 0282308A2).

The prior art teachings of Casey, Smith and Wang re discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the mimetope immobilized to the solid support further includes a linker sequence (claim 22), which is 3- or 4 amino acids in length (claim 23) and which is polyarginine (claim 24). 

Profy teaches an immobilization-support material covalently joined to an arginine-containing linker and an immunoglobulin-binding protein (abstract). Profy teaches that immobilized immunoglobulin-binding proteins have improved binding capacity for immunoglobulin (p. 2, lines 50-53) and are useful for purifying antibody preparation (claim 8).

Profy teaches that the linker which can consist of arginine can be coupled to the support through a chemical chain of any length (p. 3, lines 5-6). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of an immobilized mimotope for antibody binding as taught by Sahin, an arginine linker sequence as taught by Profy. 

Those of skill in the art would have had reason to do so because Profy teaches that arginine linkers for immobilization of immunoglobulin binding proteins to a solid support offer various advantages such as increased binding capacity. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While Profy does not specifically teach that the linker sequence is 3 or 4 amino acids in length, It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA.  Given that  Profy as noted supra teaches that the arginine linker can be coupled to the support through a chemical chain of any length, it would appear that the particular length of the linker would be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  Claims 1, 13, 19-20, 25, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469), as applied to s 1, 13, 19, 25, and 29-33 above, and further in view of Ashkenazi et al. (US 2004/0077013).

The prior art teachings of Casey, Smith and Wang are discussed supra.

The references differ from the claimed invention in the recitation that the reducing agent is mercaptoethanol (claim 34).

Ashkenazi teaches immunoprecipitation of TNFR-IgG1 glycosylation mutants with Protein A, followed by washing and then eluting the protein in a buffer containing mercaptoethanol. (¶19). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular reducing agent for elution of a mimotope as taught by Sahin with the reducing agent mercaptoethanol taught by Ashkenazi. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Ashkenazi teaches that elution buffers which contain the reducing agent mercaptoethanol were known in the art for use in eluting immunoglobulin from immunoglobulin binding protein resins such as Protein A, and there would be a reasonable expectation of success given the teachings of the Ashkenazi using said elution buffer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


10.  Claims 1, 13, 19, 21, 25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469), as applied to claim 1, 13, 19, 25, and 29-33  above, and further in view of Pallavicini et al. (US 2003/0091986) and Badley et al. (US 2009/0022623).

The prior art teachings of  Casey, Smith Wang are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the mimetope immobilized to the solid support has low affinity to the antibody. (claim 21)



Pellavicini teaches that binding of IL-4 mimetope to an antibody was displaced with increasing concentration of peptide (¶134). 

Badley teaches a competitive assay where peptide mimetopes once coated on the support of a support are specifically bound to antibodies that bind to estradiol, and the antibodies bound to the mimetopes can be displaced from the surface using a displacer of estradiol (¶37). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular eluting agent for elution of a mimetope as taught by Sahin with a displacing agent such as one which binds to the antibody such as an unbound mimetope having a higher affinity to the antibody relative to the mimetope immobilized to the solid supra. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because both Pellavicine teach that it was known in the art to displace mimetopes from their binding to an antibody using competition with other antibody binding peptides. While the references do not specifically teach that the displacer agent is an unbound mimetope having a higher affinity to the antibody relative to the mimetope immobilized to the solid support, the primary reference Sahin itself teaches that mnimotopes may also act as a competitor for the epitope of which it is a mimotope in in vitro assays (p. 14, lines 10-14). One of skill in the art would accordingly be motivated to use other mimotpoes with higher binding affinity for the antibody as a displacing agent, particularly given the teachings of Pellavicine and Badley that mimotopes could be displaced from binding to their antibodies such displacers. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

While the combined references do not specifically teach that the mimetope immobilized to the solid support has low affinity to the antibody, it is noted that the current specification provides no limiting definition as to what constitutes “low affinity”. The mimotopes taught by Sahin, Casey and Smith are all capable of being eluted from their solid with other molecules. Accordingly, and in absence of evidence to the contrary, the mimotopes are considered to be “low affinity”. 

In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. Given the teachings of the references as to elution of mimeotope including displacement of epitopes with other antibody molecules, one of skill in the art would consider choosing an epitope with “low affinity” to the antibody to be optimization, well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  Claims 1, 13-14, 17-19, 25, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008) and Smith et al. (J Chromatography B, 766 (2001)), in view of Wang (US 2016/0362469), as applied to claims 1, 13, 19, 25, and 29-33 above, and further in view of Haberger et al. (US 2011/0117601) as evidenced by ThermoFisher (Exhibit B). 

The prior art teachings of Casey, Smith and Wang are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the bead of the solid support is magnetic (claim 14), the bead has a particle size of about 1-50 um (claim 17) or 10 um (claim 18).

Haberger teaches magnetic affinity bead as affinity ligands for selectively binding immunoglobulin. (abstract; ¶s10, 22, 108-109).

Haberger teaches exemplifies using magnetic affinity protein G coated bead from “MagnaBind” (¶163). As evidenced by ThermoFish, “magnaBind Protein G beads” (exhibit B) have a bead size of 1-4 um diameter. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute as a particular bead for a solid support as taught by Sahin with a magnetic bead such as one of the affinity magnetic bead resins taught by Haberger. . 



While Haberger does not specifically teach the particular particle size such as one of about 10 um as currently recited. Haberger exemplifies using MagnaBind Protein G beads which as evidenced by ThermoFisher a size of 1-4 um diameter and appear to meet the currently claimed size.  In addition, It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. Given the teachings of Haberger as to using magnetic beads, it would appear that the particular bead size is well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 1, 13-14, 17-25, and 29-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No: 10,359,432, in view of  in view of Wang (US 2016/0362469), Sahin et al. (WO 2017/008844, IDS Ref of 7/9/2018), Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008), Smith et al. (J Chromatography B, 766 (2001)), Ashkenazi et al. (US 2004/0077013), Pallavicini et al. (US 2003/0091986), and Badley et al. (US 2009/0022623).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘432 claim the same support having a mimetope recognized by an antibody. While the ‘432 does not recite that the antibody is rituximab. Purifying rituximab would be obvious in view of Wang as discussed supra. 
While the ‘432 is drawn to a complex containing the mimotope whereas the current claims are directed to a process of using a solid support with an immobilized mimetope for purifying rituximab, the process of purifying rituximab with mimetopes attached to a solid support was known in the art as taught by Casey, Smith, and Wang as discussed supra.  
With respect to the dependent claims, the ‘432 claims that the mimetope is identified from a phage displayed phage library (claim 5), the support is a magnetic bead with the sizes currently claimed (see claims 5, 9-14).
Other differences between the current dependent claims and the claims of the ‘432 would be obvious in view of Profy, Ashkenazi, Pallavicini, and Badley, as has been discussed supra. 

14. Claims 1, 13-14, 17-25, and 29-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No: 9,250,233, in view of  Sahin et al. (WO 2017/008844, IDS Ref of 7/9/2018), in view of Wang (US 2016/0362469),Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008), Wang (US 2016/0362469), Smith et al. (J Chromatography B, 766 (2001)), Ashkenazi et al. (US 2004/0077013), Pallavicini et al. (US 2003/0091986), and Badley et al. (US 2009/0022623).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘233 claim the same support having a mimetope recognized by an antibody. While the ‘233 does not recite that the antibody is rituximab. Purifying rituximab would be obvious in view of Wang as discussed supra. 

The particular size of the mimetope is considered a species of the current genus of mimetope currently claimed, and as species they anticipate the instant claims (see MPEP § 804 II.B.1). 
While the ‘233 is drawn to a method for detecting an antibody whereas the current claims are directed to a process of using a solid support with an immobilized mimetope for purifying an antibody, the process of purifying antibodies with mimotopes attached to a solid support was known in the art as taught by Casey, Smith, Wang and Sahin as discussed supra.  
With respect to the dependent claims, the ‘233 claims that the memetope is identified from a phage displayed phage library (claim 4), the support is a magnetic bead with the sizes currently claimed (see claims 20-25).
Other differences between the current dependent claims and the claims of the ‘432 would be obvious in view of Profy, Ashkenazi, Pallavicini, and Badley as has been discussed supra. 
15. Claims 1, 13-14, 17-25, and 29-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-28 and 32-40 of U.S. Patent Application No: 16/453,259, in view of  Sahin et al. (WO 2017/008844, IDS Ref of 7/9/2018), Casey et al. (Chapter 8, “Phage display of peptides in ligand selection for use in affinity chromatography”, February 2008), Wang (US 2016/0362469), Smith et al. (J Chromatography B, 766 (2001)), Ashkenazi et al. (US 2004/0077013), Pallavicini et al. (US 2003/0091986), Badley et al. (US 2009/0022623), and Haberger et al. (US 2011/0117601) as evidenced by ThermoFisher (Exhibit B).



Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘259 claim the same support having a mimetope recognized by an antibody such as rituximab. 
While the ‘259 is drawn to a complex containing the mimotope whereas the current claims are directed to a process of using a solid support with an immobilized mimetope for purifying an antibody, the process of purifying antibodies with mimotopes attached to a solid support was known in the art as taught by Casey, Smith, Wang and Sahin as discussed supra.  
With respect to the dependent claims, the ‘259 claims that the mimetope is identified from a phage displayed phage library (claim 26), the support is a magnetic bead with the sizes currently claimed (see claims 5, 9-14). While the ‘259 does not claim the size of the magnetic beads, the size would be obvious in view of Haberger as discussed supra. 
Other differences between the current dependent claims and the claims of the ‘432 would be obvious in view of Profy, Ashkenazi, Pallavicini, and Badley, as has been discussed supra. 
18.  No claim is allowed.

19. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 9, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644